Citation Nr: 1427611	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-30 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
 
C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to February 1980, from February 2003 to March 2003 and from December 2008 to June 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, granted service connection for right ear hearing loss and assigned a noncompensable rating.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board Hearing.  A transcript of the hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the June 2012 Board hearing, the Veteran stated that his hearing is worsening.  He reported that in the fall of 2011, he was unable to hear through a stethoscope during EMT training.  As a result, he is resigning from his EMT position.  He further reported that there is a difference in hearing since his last VA examination and that complaints about his hearing have become more frequent from his wife.  The Board notes that during the hearing, the Veteran stated that he was having difficulty hearing his representative.  The Board further notes that the last VA examination was in March 2011, over three years ago.  Lay statements submitted in June 2012 also indicate that the appellant's hearing has deteriorated.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, the Veteran indicated that he received treatment for his right ear hearing disability in 2012.  However, the most recent records regarding treatment for the right ear hearing disability are dated in April 2011.  VA has a duty to obtain the records of VA treatment.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  As such, the outstanding VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for the Veteran's service-connected right ear hearing loss disability.  Specifically, VA records related to treatment as of April 2011 should be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected right ear hearing loss disability.  The claims file must be made available to the examiner for review.  The examiner should note in the examination report or in an addendum that the claims folder was reviewed.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner must fully describe any functional effects associated with the Veteran's right ear hearing loss disability and the impact of his hearing loss disability upon his vocational pursuits. 

The examiner should also indicate the occupational effects of the hearing loss, if any.  

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3. If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



